Citation Nr: 0516741	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  00-16 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an effective date earlier than August 10, 
1993, for the award of service connection and the assignment 
of a 100 percent rating for schizoaffective bipolar disorder.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

D. Bredehorst




INTRODUCTION

The veteran had active duty service from May to August 1964.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a December 1999 rating decision from the 
RO in New York, New York, which awarded the veteran service 
connection and a 70 percent rating for schizoaffective 
bipolar disorder, effective August 10, 1993.  The veteran 
filed a notice of disagreement in February 2000, expressing 
disagreement with the propriety of the initial 70 percent 
rating assigned, as well as the effective date assigned for 
the award of service connection.

Subsequently, in March 2000, the RO awarded the veteran a 100 
percent rating for his schizoaffective bipolar disorder, 
effective August 10, 1993.  In June 2000, the RO issued a 
statement of the case (SOC) addressing entitlement to an 
effective date earlier than August 10, 1993, for the grant of 
service connection.  The veteran filed a substantive appeal 
in August 2000.

In December 2002, the Board denied the veteran's claim for an 
earlier effective date, the only issue then remaining on 
appeal.  The veteran, in turn, appealed that denial to the 
United States Court of Appeals for Veterans Claims (Court).  
In February 2003, the parties to the appeal filed a Joint 
Motion for Remand and to Stay Proceedings.  In a February 
2003 Order, the Court granted the joint motion, vacating the 
Board's decision, and remanding the matter to the Board for 
further proceedings consistent with the joint motion.  

By a decision of October 2003, the Board remanded this matter 
to the RO for due process development.  An SSOC was issued in 
May 2004, reflecting the RO's continued denial of an 
effective date prior to August 10, 1993, for the grant of 
service connection and assignment of an initial 100 percent 
rating for schizoaffective bipolar disorder.  

In August 2004, Board again remanded the issue to the RO, for 
compliance with the directives of the earlier October 2003 
remand.  The necessary development was undertaken and, as 
reflected in the December 2004 SSOC, the RO continued the 
denial of the veteran's claim.  Hence, the case has since 
been returned to the Board.   

In March 2005, the Board received additional argument from 
the veteran's attorney.  The Board has reviewed the 
additional material and finds that it merely expands on 
arguments previously advanced by the attorney in July 2004.  
Since the RO had the opportunity to consider such arguments 
in its December 2004 SSOC, the Board finds that a remand is 
not required for initial RO consideration of the attorney's 
recent submission.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  In a July 1979, the Board denied the veteran's claim for 
service connection for a psychiatric disorder.

3.  The veteran has not requested reconsideration of the July 
1979 decision, nor has he specifically claimed that that 
decision contained clear and unmistakable error.

4.  The veteran filed an application to reopen his claim for 
service connection for a psychiatric disorder on August 10, 
1993.

5.  In December 1999, the RO granted service connection for 
schizoaffective bipolar disorder, effective August 10, 1993, 
the date of his reopened claim.






CONCLUSION OF LAW

The criteria for an effective date earlier than August 10, 
1993, for an award of service connection and the assignment 
of a 100 percent rating for schizoaffective disorder have not 
been met.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claim on appeal has 
been accomplished.  

Through the June 2000 SOC, May and December 2004 supplemental 
statements of the case (SSOCs), and the RO's letters of July 
2001, February 2004, and September 2004, the RO notified the 
veteran and his attorney of the legal criteria governing the 
claim, the evidence that has been considered in connection 
with the appeal, and the bases for the denial of the claim.  
Furthermore, the RO's September 2004 letter specifically 
informed him that evidence needed to support his claim must 
show that he filed a reopened claim for service connection 
for a nervous condition on a date prior to August 10, 1993, 
and that medical evidence showing that at the time of the 
reopened claim, a grant of service connection was warranted.  
After each, they were given the opportunity to respond.  
Hence, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support the claim. 

The Board also finds that the notice letters of July 2001, 
February 2004, and September 2004 satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To 
that end, the veteran was notified of the scope of VA's duty 
to notify and assist under the aforementioned laws and 
regulations.  In more specific terms, he was informed that VA 
was responsible for obtaining records held Federal Agencies 
to include military records, VA medical records, and records 
held by the Social Security Administration.  The RO also 
notified the veteran that VA would make reasonable efforts in 
assisting him in obtaining records from non-Federal sources 
such as State or local government, private physicians and 
hospitals, and employment records.  The veteran was further 
advised that he was responsible for notifying the RO of 
information or evidence to support his claim, providing VA 
with enough information to obtain the records referenced 
above, and submit all evidence in his possession that was 
relevant to the claim.  He was also notified that he was 
ultimately responsible for ensuring the RO received requested 
records that were not in the possession of a Federal Agency.  
The veteran was also asked identify and provide the necessary 
releases for any medical providers from whom he wished the RO 
obtain medical records and consider evidence.  Pursuant to 
the aforementioned documents, the veteran also has been 
afforded the opportunity to present evidence and argument in 
support of his claim. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained in 
detail above, all of these requirements have been met in the 
instant case.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a)
(West 2002) requires that notice to a claimant pursuant to 
the VCAA be provided
"at the time" that, or "immediately after," the Secretary 
receives a complete or
substantially complete application for VA-administered 
benefits.  In the present case, the documents meeting the 
VCAA's notice requirements were not provided before the 
rating action on appeal, since the decision was rendered one 
year before enactment of the VCAA.  However, the Board finds 
that any lack of pre-adjudication notice in this case has not 
prejudiced the veteran in any way.

As noted above, the RO issued the June 2000 SOC, and May and 
December 2004 SSOCs explaining what was needed to 
substantiate the veteran's claim for an earlier effective 
date and the veteran was thereafter afforded the opportunity 
to respond.  Moreover, the RO notified the veteran of the 
VCAA duties to notify and assist in its letters of July 2001, 
February 2004, and September 2004 and afforded opportunities 
to respond.  Despite the action taken by the RO, the veteran 
has provided no evidence or additional information concerning 
any outstanding evidence.  

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran in connection 
with any claim on appeal.  All documents pertinent to the 
claim for an earlier effective date are of record.  Moreover, 
while the veteran and his attorney have advanced numerous 
arguments during the course of the appeal, neither has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been associated with 
the claims file.  

As a final point, the Board emphasizes that the veteran's 
claim has been ongoing for more than four years.  In light of 
the SOC, SSOCs, and all of the correspondence that the RO has 
generated during that time, as evidenced by the record, he is 
well aware of the information and evidence necessary to 
substantiate his claim, he is familiar with the law and 
regulations pertaining to his claim, and he has not indicated 
the existence of any outstanding information or evidence 
relevant to his claim.  Indeed, since the most recent notice 
was provided in September 2004, neither the veteran nor his 
attorney has responded by bringing to light any new evidence 
or information that would help support his claim.  Based on 
the procedural history of this case, the Board concludes that 
VA has no outstanding or unmet duty to inform the veteran 
that any additional information or evidence is needed.  

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998);       Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claim on appeal.

II. Analysis

The evidence of record indicates that the veteran first filed 
an application for service connection for a psychiatric 
condition in December 1968.  A rating decision in October 
1969 denied entitlement to service connection for 
schizophrenic reaction, paranoid type.  The veteran was 
notified of that decision by means of a letter dated in 
October 1969; however, he did not appeal the denial.

The veteran filed petitions to re-open his claim for service 
connection for a psychiatric disorder in September 1976 and 
May 1978.  The RO denied these petitions and informed him of 
such denial in letters dated in October 1976 and July 1978.  
The veteran appealed the RO's 1978 denial to the Board, and 
the Board denied his claim by means of a decision dated July 
10, 1979.  The RO's denial of the claims in October 1969 and 
September 1976, and the Board's denial of the claim in July 
1979, are final.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.302, 20.1100, 20.1103 (2004).

The veteran next sought to reopen his claim for service 
connection for his schizophrenic disorder on August 10, 1993.  
In the December 1999 rating decision on appeal, the RO 
granted connection and assigned a 70 percent rating for 
schizoaffective bipolar disorder.  The initial award later 
was increased to 100 percent.  The effective date assigned 
for the grant of service connection, and for the award of the 
100 percent evaluation, is August 10, 1993, the date of the 
veteran's reopened claim.

The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  
The effective date of an award of disability compensation to 
a veteran shall be the day following the date of discharge or 
release if application therefor is received within one year 
from such date of discharge or release. 38 U.S.C.A. 
§ 5110(b)(1).

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of an evaluation and 
award of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  In the case of direct service 
connection, the effective date of an award is the day 
following separation from active service or date entitlement 
arose if a claim is received within 1 year after separation 
from service; otherwise, the date of receipt of claim, or the 
date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2).

Under the pertinent provisions of 38 C.F.R. § 3.400(r), the 
effective date of an award pursuant to a reopened claim 
(under sections 3.156 and 3.157, among others) is the date of 
receipt of claim or date entitlement arose, whichever is 
later.

In the case at hand, the veteran originally filed a claim for 
service connection within one year of separation from 
service.  However, as indicated above, the denial of that 
claim, in October 1969, is final.  As that claim was finally 
resolved, it provides no basis for a grant of the benefits 
then sought-service connection for a psychiatric disorder.  
The same applies to the claims finally denied by the RO 
October 1976, and the claim finally denied by the Board in 
October 1979.  The veteran next filed a claim on August 10, 
1993, and, on the basis of that claim, service connection for 
a psychiatric disorder ultimately was granted.  

Significantly, at the time of the December 1999 grant of 
service connection, there was no pending claim filed prior to 
August 10, 1993, pursuant to which service connection could 
have been granted.  While there are numerous records that 
have been submitted in the interim years between 1979 and 
August 1993, these all pertain to the veteran's entitlement 
to pension benefits.  As there is no earlier claim to reopen 
after the last final denial in July 1979, but before the 
August 10, 1993, claim, the earliest possible effective date 
for the award of service connection is August 10, 1993, the 
date of the claim to reopen.  See 38 C.F.R. § 3.400(r).

The Board notes that in his notice of disagreement, dated in 
January 2000, and in his substantive appeal, dated in August 
2000, the veteran, through his attorney, advanced several 
arguments as to why an earlier effective date is warranted.  
It is argued that as of the date of the veteran's original 
claim for service connection in December 1968, it was 
factually ascertainable that the veteran had schizophrenia.  
Thus, pursuant to 38 U.S.C.A. § 5110(a)-which provides that 
the effective date of the award of service connection shall 
be fixed in accordance with the facts found-it was argued 
that the effective date should be December 1968.  As 
previously discussed, however, the veteran's December 1968 
claim was finally decided in October 1969, and, hence, no 
benefits may be awarded pursuant to that claim.  In the 
absence of  clear and unmistakable error (CUE) in that 
decision, an effective date of 1968 may not be assigned.  See 
38 U.S.C.A. §§ 5109A, 5110; 38 C.F.R. §§ 3.105(a), 3.400(r), 
see also, Russell v. Principi, 3 Vet. App 310, 313 (1992).  
The veteran has not specifically alleged CUE in the October 
1969 rating decision (or in any other final decision which 
denied service connection).  Thus, an earlier effective date 
may not be awarded in accordance with 38 U.S.C.A. § 5110(a).

The veteran's attorney also has pointed out that in May 1975, 
the veteran filed a claim for VA benefits, to include pension 
benefits.  A January 1976 rating decision awarded the veteran 
nonservice connected pension benefits based on schizophrenia 
(rated 70 percent) and pulmonary tuberculosis (rated 10 
percent), with an effective date of payment of pension 
benefits of February 1, 1975.  The veteran's attorney has 
argued, alternatively, that it was known that the veteran had 
schizophrenia as of the date that nonservice-connected 
pension for schizophrenia was assigned in February 1975.  
Thus, a grant of service connection in accordance with the 
facts found in this case, under 38 U.S.C.A. § 5510(a), would 
entitle the veteran to an effective date of February 1, 1975, 
for the award of service connection.

The Board emphasizes, however, that this argument fails to 
consider the entire statute, or the specific language 
utilized therein.  The statute clearly states that the 
effective date of an award of a claim re-opened after final 
adjudication shall not be earlier than the date of receipt of 
"application therefor."  38 U.S.C.A. § 5110(a).  The Court 
has  re-emphasized that, under the "plain meaning" rule of 
statutory construction, the phrase "application therefor" 
that appears in section 5110 means the application that 
resulted in the award of disability compensation that is to 
be assigned an effective date under section 5110.  See 
Livesay v. Principi, 15 Vet. App. 165, 171-172 (2001), citing 
Wright v. Gober, 10 Vet. App. 343, 346-47 (1997).  Thus, the 
term "application therefor" as utilized in section 5110, as 
applied to the facts of this case, means an application for 
service connection.  Even if the 1975 application for pension 
can be considered a claim for service connection for the 
veteran's psychiatric condition, the fact remains that the 
determination that the veteran's psychiatric condition was a 
nonservice-connected condition was, in effect, a denial of 
service connection that was not appealed.  The Board also 
emphasizes that the Board's subsequent July 1979 denial of 
service connection for the veteran's psychiatric disorder 
stands as a bar to a grant of service connection for a 
psychiatric disability prior to that date.

On these facts, the Board can only construe the "application 
therefor," as that term is utilized in 38 U.S.C.A. § 5110, as 
the claim filed on August 10, 1993, (the only claim for 
service connection pending at the time of the December 1999 
award).  Hence, the attorney's arguments that the effective 
date of service connection should be set in accordance with 
the February 1975 effective date of the award of nonservice- 
connected pension benefits is without legal merit.

The veteran's attorney has advanced a similar, alternative 
argument that the claim for service connection, filed on 
August 10, 1993, was actually a claim for an increase in the 
(pension) benefits previously awarded.  Hence, pursuant to 
the provisions of 38 C.F.R. § 3.400(o)(2), the veteran is 
entitled to an effective date for the award of service 
connection of at least August 10, 1992, as it was factually 
ascertainable that the veteran had the schizoaffective 
disorder within the 1-year period preceding the filing of the 
August 1993 claim.  Additionally, it has been argued that, 
under 38 C.F.R. § 3.157, "a claim for reopening is virtually 
synonymous with a claim for increase and therefore subject to 
the provisions of 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. § 
3.400(o)(2), which allow for an effective date of up to one 
year prior to the date of filing."

The Board notes, however, that the provisions of 38 C.F.R. § 
3.400(o)(2) provide that, the effective date of increase in 
disability compensation is the earliest date as of which it 
is factually ascertainable that an increase in disability had 
occurred if a claim is received within 1 year from such date, 
otherwise, the date of receipt of the claim.  The veteran's 
claim for benefits in August 1993 does not fall within the 
purview of 38 C.F.R. § 3.400(o)(2) as he was not service-
connected for a psychiatric disorder at that time.  That is, 
there can be no claim for an increase in the disability 
compensation payable for a disability that has not yet been 
service connected, notwithstanding the fact that pension 
benefits previously had been awarded, in part, on the basis 
of such disability.  The Board also emphasizes that the 
language of 38 C.F.R. § 3.400(o) clearly indicates that that 
regulatory section refers to increases of benefits awarded 
pursuant to 38 U.S.C. § 5110.  Under the reasoning of Livesay 
and Wright, as discussed above, the appellant's arguments as 
to the relationship between the prior pension award and an 
ultimate grant of service connection, again, must fail.

Furthermore, the Board determines that the appellant's 
reliance on language appearing in the text of 38 C.F.R. § 
3.157 is misplaced.  While that provision clearly provides 
that the report of examination or hospitalization may be 
accepted as an informal claim for an increase or to reopen, 
the mere fact that medical records may reflect treatment for 
the condition for which service connection ultimately was 
granted in the year preceding the August 10, 1993, petition 
to reopen (and during earlier periods) does not, in and of 
itself, invoke the provisions of section 3.157.  
Significantly, the appellant's attorney has not identified 
(and the Board has not located) a specific report of 
psychiatric hospitalization or treatment, dated between the 
July 1979 last final denial of the claim and the August 10, 
1993, petition to reopen the claim, that be construed as 
petition to reopen the previously denied claim for service 
connection.  Hence, the provisions of section 3.157 are 
inapplicable, and thus, provide no basis for assignment of an 
earlier effective date for the grant of service connection 
for schizophrenic bipolar sought.

The Board also notes that in documents submitted in October 
2001, the veteran's attorney presented argument that the 
effective date should be the date of the original application 
for service connection (in 1968), based on the invalidity of 
38 C.F.R. § 3.400(q) & (r).  As the attorney acknowledges, 
however, the Board does not have jurisdiction to invalidate 
regulations; rather, in reaching its decision on a matter on 
appeal, the Board must follow legal authority, to include 
pertinent regulations promulgated by VA, which is applicable 
to the matter.

In a more recent submission, dated in July 2004, the 
veteran's attorney has advanced a new argument as to why an 
effective date based on the original claim received in 1968 
is warranted.  In this regard, the attorney has asserted that 
an unadjudicated claim exists from the original October 1969 
rating decision, since the RO did not consider the veteran's 
entitlement to the presumption of soundness.  As such, he 
contends that the pending claim could affect the effective 
date assigned.  The Board has reviewed the record and finds 
that this argument is without merit.  In general, a veteran 
is presumed sound at the time of examination and acceptance 
into service with the exception of any defects, illnesses, or 
disorders noted during the examination or where clear and 
mistakable evidence demonstrates that injury or disease that 
was not initially noted, existed prior to service.  See 
38 U.S.C.A. § 1111 (West 2002).  While the actual term 
"presumption of soundness" was not used in the October 1969 
decision, the RO clearly addressed that matter.  In 
particular, the decision noted the absence of a psychiatric 
disability in the entrance examination report, but indicated 
that the presumption was rebutted by evidence showing 
psychiatric treatment prior to the veteran's entry into 
service.  Furthermore, the matter of the presumption of 
soundness was addressed in later decisions, most notably the 
Board's decision of July 1979.  Hence, this issue was decided 
and there remains no pending claim on the matter of the 
application of the presumption of soundness.

In a related argument, the veteran's attorney has asserted 
that the presumption of soundness was not fully developed 
prior to the October 1969 decision.  Although this assertion 
suggests the allegation of error in that decision, the 
attorney clearly acknowledges that the pending matter does 
not involve CUE.  Nevertheless, this assertion does not 
provide a basis for a grant of an earlier effective date.  As 
previously indicated, the Board emphasizes veteran's original 
claim was finally decided in October 1969 and the time period 
for appealing that decision has long since expired.  Hence, 
no benefits may be awarded pursuant to that particular claim.  

As discussed above, consistent with the facts of the case and 
pursuant to the applicable legal authority, August 10, 1993, 
is the correct effective date for the award of service 
connection and assignment of an initial 100 percent 
evaluation for the veteran's schizoaffective bipolar 
disorder.  As the Board finds no factual and legal basis for 
the assignment of any earlier effective date, the appeal must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  See 38 U.S.C.A § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

An effective date earlier than August 10, 1993, for the award 
of service connection and the assignment of a 100 percent 
rating for schizoaffective bipolar disorder, is denied.




	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


